                                       Case 18-25282-LMI                       Doc          Filed 04/08/20        Page 1 of 7
   Fill in this information to identify the case:

Debtor 1                 Yipsian Hano & Alcides De Jesus Morales
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Southern District of Florida
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1825282
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             24­2
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           05/01/2020
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             1972.46
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      9 ____
                                                                    ____ 9 ____
                                                                            9 ____
                                                                                1

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           1018.09
                Current escrow payment: $ _________________                                                                       975.42
                                                                                                            New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                     Yipsian Hano & Alcides De Jesus Morales                                                       1825282
      Debtor 1                     Case   18-25282-LMI        Doc
                     ________________________________________________________
                     First Name      Middle Name    Last Name
                                                                               Filed 04/08/20     Page
                                                                                           Case number        2 of
                                                                                                       (if known)     7
                                                                                                                  ______________________



 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Rosemary Allen
      ______________________________________________________________
      Signature
                                                                                             04/08/2020
                                                                                       Date _______________




 Print:______________________________________________________________
        ALLEN,ROSEMARY                                                                  VP Loan Documentation
                                                                                       ____________________________________________________________
        First Name                Middle Name                  Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                               State      ZIP Code



                     800-274-7025                                                       NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                               ____________________________________________________________
                                                                                       Email




Official Form 410S1                                              Notice of Mortgage Payment Change                                         page 2
                              Case 18-25282-LMI                   Doc      Filed 04/08/20   Page 3 of 7
                       UNITED STATES BANKRUPTCY COURT
                                                             Southern District of Florida


                                                         Chapter 13 No. 1825282
                                                         Judge: Laurel M Isicoff

In re:
Yipsian Hano & Alcides De Jesus Morales
                                                Debtor(s).

                                                CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 09, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                               By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                          Yipsian Hano & Alcides De Jesus Morales
                                          8816 NW 181 Street

                                          Hialeah FL 33018



                                      By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                          N/A




Debtor’s Attorney:                        By Court's CM/ECF system registered email address
                                          Ricardo Corona, Esq.

                                          3899 NW 7 St, Second Floor

                                          Miami FL 33126


                                          By Court's CM/ECF system registered email address
                                          N/A




Trustee:                                  By Court's CM/ECF system registered email address
                                          Nancy K. Neidich
                                          www.ch13miami.com
                                          POB 279806

                                          Miramar FL 33027

                                                                 _______________________________________________
                                                                 /s/Rosemary Allen
                                                                 VP Loan Documentation
                                                                 Wells Fargo Bank, N.A.
                               Case 18-25282-LMI                 Doc        Filed 04/08/20            Page 4 of 7
                                 Return Mail Operations                                    Escrow Review Statement
                                 PO Box 14547
                                                                                           For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                           Statement Date:                                   March 11, 2020
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                8816 NW 181 STREET
                                                                                                HIALEAH FL 33018


                                                                                           Customer Service
                                                                                                 Online                           Telephone
                                                                                                 wellsfargo.com                   1-800-340-0473
          ALCIDES D MORALES
                                                                                                 Correspondence                   Hours of operation
          YIPSIAN HANO                                                                           PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          8816 NW 181ST ST                                                                       Des Moines, IA 50306
          HIALEAH FL 33018-6505                                                                  To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                              $3,340.74
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the May 1, 2020 payment, the contractual portion of the
        escrow payment decreases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 60 months
                                  Previous payment through New payment beginning with
                                  04/01/2020 payment date   the 05/01/2020 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $997.04                   $997.04

 Escrow payment                           $1,018.09                   $975.42               Starting May 1, 2020 the new contractual
 Total payment amount
                                                                                            payment amount will be $1,972.46
                                         $2,015.13                $1,972.46

       Option 2                  Pay the shortage amount of $3,340.74
                                  Previous payment through New payment beginning with
                                  04/01/2020 payment date   the 05/01/2020 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $997.04                   $997.04

 Escrow payment                           $1,018.09                   $919.74               Starting May 1, 2020 the new contractual
 Total payment amount                                                                       payment amount will be $1,916.78
                                         $2,015.13                 $1,916.78




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $3,340.74 to the address that appears on this
  ALCIDES D MORALES                                               coupon.
  YIPSIAN HANO
                                                                  This payment must be received no later than May 1, 2020.

              Wells Fargo Home Mortgage
              PO Box 105632
              Atlanta, GA 30348-5632




        708                            7 10 02 00185845 00191678 00519919 00334074 9
                                                                                                                                             Page 2 of 3
                                 Case 18-25282-LMI                 Doc       Filed 04/08/20          Page 5 of 7Loan Number:

     Part 2 - Payment calculations
For the coming year, we expect the amount paid from escrow to be $11,036.86.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                       New monthly
                                     07/19 - 06/20     03/20 - 02/21 04/20 - 03/20       05/20 - 04/21
                                                                                                                      # of               escrow
                                       (Actual)          (Actual)      (Actual)           (Projected)
                                                                                                                     months              amount

Property taxes                             $7,145.86             $0.00          $0.00        $7,145.86        ÷         12       =          $595.49
Property insurance                         $6,869.00             $0.00          $0.00        $3,308.00        ÷         12       =          $275.67
Flood/other insurance                      $1,047.00             $0.00          $0.00          $583.00        ÷         12       =           $48.58
Insurance refund                            -$416.00             $0.00          $0.00            $0.00        ÷         12       =            $0.00
Total taxes and insurance                 $14,645.86             $0.00          $0.00       $11,036.86        ÷         12       =          $919.74
Escrow shortage                                $0.00         $3,384.50       $3,581.07      $3,340.74         ÷         60       =           $55.68**

Total escrow                              $14,645.86         $3,384.50       $3,581.07      $14,377.60                                      $975.42


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                  (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance November, 2020                               -$1,501.26           table)

Minimum balance for the escrow account†                                -     $1,839.48            (Calculated as: $919.74 X 2 months)


Escrow shortage                                                        =     -$3,340.74


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
                              Case 18-25282-LMI                  Doc          Filed 04/08/20        Page 6 of 7                                     Page 3 of 3
                                                                                                                       Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from May, 2020 to April, 2021
                                        What we
              Payments to               expect to                                                             Projected escrow        Balance required
Date            escrow                   pay out        Description                                               balance              in the account
Apr 2020                                                Starting balance                                           $3,097.42                    $6,438.16
May 2020           $919.74                    $0.00                                                                 $4,017.16                   $7,357.90
Jun 2020           $919.74                    $0.00                                                                $4,936.90                    $8,277.64
Jul 2020           $919.74                    $0.00                                                                $5,856.64                    $9,197.38
Aug 2020           $919.74                    $0.00                                                                 $6,776.38                   $10,117.12
Sep 2020           $919.74                    $0.00                                                                $7,696.12                $11,036.86
Oct 2020           $919.74                    $0.00                                                                 $8,615.86               $11,956.60
Nov 2020           $919.74                 $7,145.86    MIAMI-DADE CNTY (5) (W)                                    $2,389.74                    $5,730.48
Nov 2020              $0.00               $3,308.00     FEDNAT INSURANCE CO                                         -$918.26                    $2,422.48
Nov 2020              $0.00                 $583.00     WRIGHT NATIONAL FLOOD                                     -$1,501.26                $1,839.48
Dec 2020           $919.74                    $0.00                                                                 -$581.52                    $2,759.22
Jan 2021           $919.74                    $0.00                                                                  $338.22                    $3,678.96
Feb 2021           $919.74                    $0.00                                                                 $1,257.96                   $4,598.70
Mar 2021           $919.74                    $0.00                                                                 $2,177.70                   $5,518.44
Apr 2021           $919.74                    $0.00                                                                $3,097.44                    $6,438.18

Totals          $11,036.88                $11,036.86



  Part 4 - Escrow account history
Escrow account activity from April, 2020 to April, 2020
                      Deposits to escrow                   Payments from escrow                                                 Escrow balance
   Date      Actual      Projected Difference          Actual   Projected Difference          Description           Actual         Projected Difference
Apr 2020                                                                                   Starting Balance         $2,079.33      $5,244.40        -$3,165.07
Apr 2020     $1,018.09        $958.41       $59.68       $0.00             $0.00   $0.00                            $3,097.42       $6,202.81       -$3,105.39
(estimate)

Totals       $1,018.09        $958.41       $59.68       $0.00             $0.00   $0.00




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
Case 18-25282-LMI   Doc   Filed 04/08/20   Page 7 of 7
